UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50377 Flatbush Federal Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Federal 11-3700733 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2146 Nostrand Avenue, Brooklyn, New York (Address of Principal Executive Offices) (Zip Code) (718) 859-6800 (Registrant’s Telephone Number Including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405) of this chapter during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K of any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company.Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the price at which the common equity was last sold on the OTC Bulletin Board as of the last business day of the registrant’s most recently completed second fiscal quarter was $5,934,443. The number of shares outstanding of the registrant’s common stock was 2,736,907 as of March 10, 2011. DOCUMENTS INCORPORATED BY REFERENCE 1. Annual Report to Shareholders for the fiscal year ended December 31, 2010 (Part II). 2. Proxy Statement for the 2011 Annual Meeting of Stockholders (Part III) FLATBUSH FEDERAL BANCORP, INC. 2-K TABLE OF CONTENTS PART I Page No. Item 1. Business 1 Item 1A. Risk Factors 31 Item 1B. Unresolved Staff Comments 31 Item 2. Properties 31 Item 3. Legal Proceedings 31 Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 32-33 Item 6. Selected Financial Data 33 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34-35 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item 13. Certain Relationships and Related Transactions, and Director Independence 36 Item 14. Principal Accountant Fees and Services 36 PART IV Item 15. Exhibits and Financial Statement Schedules 37-38 SIGNATURES 39 PART I ITEM 1. BUSINESS Forward Looking Statements This Annual Report contains certain “forward-looking statements” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to the Company’s financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage, commercial and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory, and technological factors affecting operations, pricing products and services. Flatbush Federal Bancorp, Inc. Flatbush Federal Bancorp, Inc. (the “Company”) is a Federal corporation which was organized in 2003 as part of the mutual holding company reorganization of Flatbush Federal Savings & Loan Association (the “Association”).The Company’s principal asset is its investment in Flatbush Federal Savings & Loan Association.The Company is a majority owned subsidiary of Flatbush Federal Bancorp, MHC (“Flatbush MHC”), a Federally-chartered mutual holding company.Flatbush MHC owned 1,484,208 shares of common stock, or 54.23% of the outstanding shares of the common stock at December 31, 2010. At December 31, 2010, the Company had consolidated assets of $147.0 million, deposits of $117.1 million and stockholders’ equity of $15.8 million.The Company’s executive office is located at 2146 Nostrand Avenue, Brooklyn, New York 11210 and its telephone number is (718) 859-6800. Flatbush Federal Savings & Loan Association General.The Association’s principal business consists of attracting retail deposits from the general public in the areas surrounding its three locations in Brooklyn, New York and investing those deposits, together with funds generated from operations, primarily in one- to four-family residential mortgage loans, commercial real estate loans, construction loans, investment securities, and mortgage-backed securities.The Association’s revenues are derived principally from the interest on loans and securities, loan origination and servicing fees, bank owned life insurance (“BOLI”) income, and service charges and fees collected on deposit accounts.The Association’s primary sources of funds are deposits, principal and interest payments on loans and securities, and borrowings. Competition.The Association faces intense competition within its market area both in making loans and attracting deposits.The New York City area has a high concentration of financial institutions including large money center and regional banks, community banks and credit unions.Some of the Association’s competitors offer products and services that it currently does not offer, such as trust services and private banking.As of December 31, 2010, the Association’s market share of deposits represented less than one half of one percent of deposits in Kings County. The Association’s competition for loans and deposits comes principally from commercial banks, savings institutions, mortgage banking firms and credit unions.The Association faces additional competition for deposits from short-term money market funds, brokerage firms, mutual funds and 1 Table of Contents insurance companies.The primary focus is to build and develop profitable customer relationships across all lines of business while maintaining a role as a community bank. Market Area.The Association operates in an urban market area that has a stable population and household base.The Association’s primary lending area is concentrated in Brooklyn, as well as the other four boroughs of New York City, and Long Island, New York.One- to four-family residential real estate in the market area is characterized by a large number of attached and semi-detached houses, including a number of two- and three-family homes and condominium apartments.Most of the deposit customers are residents of the greater New York metropolitan area.The economy of the market area is characterized by a large number of small retail establishments.The Association’s customer base is comprised of middle-income households, and to a lesser extent, low-to-moderate-income households. Lending Activities.Historically, the Association’s principal lending activity has been the origination of first mortgage loans for the purchase or refinancing of one- to four-family residential real property as well as multi-family and commercial real estate loans.Historically, the Association retained all loans that it originated.However, beginning in 2002 the Association sold a limited number of its one- to four-family loans, on a servicing retained basis, to the Federal Home Loan Bank of New York.No loans were sold during the year ended December 31, 2010.One- to four-family residential real estate mortgage loans represented $71.8 million, or 65.84%, of our loan portfolio at December 31, 2010.The Association also offers commercial real estate loans, multifamily loans, condominium loans and construction loans secured by real estate. Construction loans totaled $7.8 million, or 7.14% of the total loan portfolio at December 31, 2010. Commercial real estate loans totaled $23.0 million, or 21.06% of the total loan portfolio at December 31, 2010.Multi-family real estate loans totaled $5.9 million, or 5.40% of the total loan portfolio at December 31, 2010.On a limited basis, non-real estate secured loans are originated and consist of passbook loans and credit card loans. Loan Portfolio Composition.The following table sets forth the composition of the Association’s loan portfolio by type of loan as of the dates indicated, including a reconciliation of gross loans receivable after consideration of loans in process, the allowance for loan losses and net deferred fees. At December 31, Amount Percent Amount Percent (Dollars in Thousands) Real Estate Loans: One- to four-family $ % $ % Multi-family Commercial Construction Land Total real estate loans Other Loans: Unsecured Business 20 20 Passbook or certificate 39 38 Home equity Credit cards 47 43 Total other loans Total loans % % Less: Loans in process Allowance for loan losses Deferred loan fees 77 Total loans receivable, net $ $ 2 Table of Contents Maturity of Loan Portfolio.The following table shows the remaining contractual maturity of loans at December 31, 2010.The table does not include the effect of possible prepayments or due on sale clause payments. One-to Four-Family Multi-Family Commercial Real Estate Construction Land Passbook or Certificate Home Equity Credit Cards UnsecuredBusiness Total (Dollars in thousands) One year or less $ $
